DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 08/09/2022. Claims 18, 22-24, 29-30 and 35-40. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18, 22-24, 29-30 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE “3GPP TSG-RAN WG2 Meeting #101 R2-1802164” [IDS] in view of KESKITALO et al. (US 2021/0176670).
Regarding claim 18, ZTE discloses an apparatus, comprising: 
determining first information, wherein the first information comprises type information of a first synchronization signal block, and the type information of the first synchronization signal block indicates whether the first synchronization signal block supports initial access, camping, cell reselection, or cell selection (CD-SSB associated with the RMSI supports cell camping and is configured with a reserved value indicating that the relevant SSB is not associated with RMSI. Type 1: SSB located on the sync raster and associated with RMSI;  SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. Type 2: SSB can also be detected by UE without associated RMSI, the UE may redirect to the next Type SSB [see page 1 and page 8 last paragraph]), and wherein the first synchronization signal block is a synchronization signal block of  a first cell of the network device or a first carrier of the first network device (the synchronization signal block is a cell-defined synchronization signal block [CD-SSB]). Further, ZTE discloses SSB based intra-frequency and inter-frequency measurement and the determination of the MO corresponding to the serving cell frequency is given via the CD-SSB [page 3]. However, ZTE  does not expressly disclose sending the first information to a second network device using an Xn interface.
KESKITALO teaches a technique includes sending, by a relay node to a candidates base station via a base station-to-base station connection [0006]. More specifically, KESKITALO shows [Fig. 3] that serving BS 310 and target BS 320/RN 330 communicating via X2 or Xn interference [connection 360]. BS part 334 of the RN 330 may provide BS function to serve the UEs in the RN cell, which may include, for example, SSB [0042; 0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to provide significant improvement in wireless performance [0005]. 
Further, ZTE does not expressly discloses the apparatus comprise processor and memory coupled to the processor and having a computer program sored thereon.
KESKITALO teaches (Fig. 10) an apparatus includes at least one processor [1004] and memory [1006] including computer instruction, when executed by the at least one processor, when executed by the at least one process, cause the apparatus base station-to-base station connection [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that include instruction in the system of ZTE as suggested by KESKITALO. The benefit using compute readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.

Regarding claim 24, ZTE discloses an apparatus, comprising:
 receiving information from a first network device, wherein the first information comprises type information of a first synchronization signal blocks, and the type information of the first synchronization signal block indicates whether the first synchronization signal block supports initial access, camping, cell reselection, or cell selection (CD-SSB associated with the RMSI supports cell camping and is configured with a reserved value indicating that the relevant SSB is not associated with RMSI. Type 1: SSB located on the sync raster and associated with RMSI;  SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. Type 2: SSB can also be detected by UE without associated RMSI, the UE may redirect to the next Type SSB [see page 1 and page 8 last paragraph]), and wherein the first synchronization signal block is a synchronization signal block of  a first cell of the network device or a first carrier of the first network device (the synchronization signal block is a cell-defined synchronization signal block [CD-SSB]). Further, ZTE discloses SSB based intra-frequency and inter-frequency measurement and the determination of the MO corresponding to the serving cell frequency is given via the CD-SSB [page 3]. 
 ZTE does not expressly disclose receiving first information from a first network device using an Xn interface.
KESKITALO teaches a technique includes sending, by a relay node to a candidates base station via a base station-to-base station connection [0006]. More specifically, KESKITALO shows [Fig. 3] that serving BS 310 and target BS 320/RN 330 communicating via X2 or Xn interference [connection 360]. BS part 334 of the RN 330 may provide BS function to serve the UEs in the RN cell, which may include, for example, SSB [0042, 0050]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to provide significant improvement in wireless performance [0005].
Further, ZTE does not expressly discloses the apparatus comprise processor and memory coupled to the processor and having a computer program sored thereon.
KESKITALO teaches (Fig. 10) an apparatus includes at least one processor [1004] and memory [1006] including computer instruction, when executed by the at least one processor, when executed by the at least one process, cause the apparatus base station-to-base station connection [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that include instruction in the system of ZTE as suggested by KESKITALO. The benefit using compute readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.

Regarding claim 37, ZTE discloses a system, comprising: a first network device, and a second network device,
wherein the first network device is configured to:
determining first information, wherein the first information comprises type information of a first synchronization signal block, and the type information of the first synchronization signal block indicates whether the first synchronization signal block supports initial access, camping, cell reselection, or cell selection (CD-SSB associated with the RMSI supports cell camping and is configured with a reserved value indicating that the relevant SSB is not associated with RMSI. Type 1: SSB located on the sync raster and associated with RMSI;  SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. Type 2: SSB can also be detected by UE without associated RMSI, the UE may redirect to the next Type SSB [see page 1 and page 8 last paragraph]), and wherein the first synchronization signal block is a synchronization signal block of  a first cell of the network device or a first carrier of the first network device (the synchronization signal block is a cell-defined synchronization signal block [CD-SSB]). Further, ZTE discloses SSB based intra-frequency and inter-frequency measurement and the determination of the MO corresponding to the serving cell frequency is given via the CD-SSB [page 3]. However, ZTE  does not expressly disclose sending the first information to a second network device and receiving the first information from the from the first network device using an Xn interface.
KESKITALO teaches a technique includes sending, by a relay node to a candidates base station via a base station-to-base station connection [0006]. More specifically, KESKITALO shows [Fig. 3] that serving BS 310 and target BS 320/RN 330 communicating via X2 or Xn interference [connection 360]. BS part 334 of the RN 330 may provide BS function to serve the UEs in the RN cell, which may include, for example, SSB [0042; 0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to provide significant improvement in wireless performance [0005]. 
  
Regarding claims 22, 29 and 38, ZTE in view of  KESKITALO discloses all the claim limitations as stated above. Further, KESKITALO teaches wherein the first network device is a centralized unit, and the second network device is a distributed unit; or the first network device is a distributed unit, and the second network device is a centralized unit (RN-UE part 332 replies with HO complete on RRC layer to target cell/candidate BS 320 [0102]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to improve HO reliability for BH link [0101].

Regarding claims 23, 30 and 39, ZTE in view of  KESKITALO discloses all the claim limitations as stated above. Further, ZTE  discloses wherein the first information further comprises at least one of following information: measurement information of the first synchronization signal block (UE determines which MO corresponds to the serving cell frequency from the frequency location of the cell defining SSB that is contained within the serving configuration [page 3]).

Regarding claims 35, 36 and 40, ZTE in view of  KESKITALO discloses all the claim limitations as stated above. Further, KESKITALO teaches wherein the type information indicates whether the first synchronization signal block is used to send basic system information (RN cell broadcasting system information [SI] [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of KESKITALO in order to provide significant improvement in wireless performance [0005]. 
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicant argues (Remarks, page. 2) that Keskitalo does not discloses “sending the first information to a second network device using an Xn interface or an F1 interface” and wherein the first information comprises type information of a first synchronization signal block…, wherein the first synchronization signal block is a synchronization signal block of a first cell of the first network device or of a first carrier of the first network device.”  Examiner respectfully disagrees. One cannot show non-obviousness by attacking references individually where… the rejection is based on combined teaching of ZTE and Keskitalo. 
ZTE discloses the synchronization signal block is a cell-defined synchronization signal block [CD-SSB]. CD-SSB associated with the RMSI supports cell camping…. SSB can be detected by UE and with reception of the associated RMSI, UE can camp the cell. KESKITALO teaches (see [Fig. 3]) that serving BS 310 and target BS 320/RN 330 communicating via X2 or Xn interference [connection 360]. BS part 334 of the RN 330 may provide BS function to serve the UEs in the RN cell, which may include, for example, SSB [0042; 0050].
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        October 28, 2022